                                           Case 3:21-mc-80165-TSH Document 4 Filed 07/23/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD HALL,                                          Case No. 21-mc-80165-TSH
                                   8                    Plaintiff,
                                                                                             ORDER RE: MOTION TO TRANSFER
                                   9             v.                                          OR QUASH SUBPOENA
                                  10     MARRIOTT INTERNATIONAL INC,                         Re: Dkt. No. 1
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.     INTRODUCTION
                                  14          This dispute arises out of a Rule 45 subpoena Defendant Marriott International, Inc. issued

                                  15   to non-party Julie Drassinower in a putative class action pending in the United States District

                                  16   Court for the Southern District of California captioned Todd Hall et al. v. Marriott International,

                                  17   Inc., Case No. 3:19-cv-01715-JLS-AHG (“Hall Action”). Drassinower moves for an order either

                                  18   quashing the subpoena or transferring her motion to the Southern District. ECF No. 1. Marriott

                                  19   opposes the motion to quash but is silent as to the motion to transfer. ECF No. 3. The Court finds

                                  20   this motion suitable for disposition without oral argument pursuant to Civil Local Rule 7-1(b).

                                  21   For the reasons set forth below, the Court GRANTS Drassinower’s motion to transfer.

                                  22                                           II.   BACKGROUND
                                  23          The Hall Action is brought on behalf of a putative class of consumers who allege Marriott

                                  24   engages in false and deceptive advertising in the way that it represents the prices for its hotel

                                  25   rooms, services, and amenities. Third Am. Compl., ECF No. 1-3. Drassinower served as a named

                                  26   plaintiff in the Hall Action before she withdrew on May 27, 2021, when the plaintiffs filed their

                                  27   operative Consolidated Third Amended Class Action Complaint. Id.; Mot. at 2. Marriott issued a

                                  28   deposition subpoena to Drassinower on June 10, 2021, with the deposition noticed for July 19,
                                           Case 3:21-mc-80165-TSH Document 4 Filed 07/23/21 Page 2 of 4




                                   1   2021 in San Francisco, California. Houchin Decl. ¶ 2 & Ex. 1.

                                   2           Drassinower argues that permitting the requested discovery would (1) require her to devote

                                   3   significant time and effort to testifying at a deposition, (2) constitute an undue burden on her as an

                                   4   absent class member, and (3) elicit irrelevant testimony that bears on no issues in the underlying

                                   5   Hall Action. Mot. at 1. She argues the circumstances surrounding the booking of Marriott hotel

                                   6   rooms by absent class members—and particularly those of a single absent Class member—are not

                                   7   discoverable, and that Marriott’s subpoena “appears to be nothing more than a seriously belated

                                   8   tactic to explore the reasons underlying Ms. Drassinower’s withdrawal as a named plaintiff, facts

                                   9   that have no bearing on this litigation or the Hall Plaintiffs’ forthcoming motion for class

                                  10   certification.” Id. In the alternative to this Court resolving her motion to quash, Drassinower

                                  11   consents to having her motion transferred to the Southern District of California under Rule 45(f).

                                  12   Id. at 8.
Northern District of California
 United States District Court




                                  13                                           III.   DISCUSSION
                                  14           Federal Rule of Civil Procedure Rule 45(f) provides that “[w]hen the court where

                                  15   compliance is required did not issue the subpoena, it may transfer a motion under this rule to the
                                  16   issuing court if the person subject to the subpoena consents or if the court finds exceptional
                                  17   circumstances.” This Court did not issue the subpoena; the Southern District of California did.
                                  18   Houchin Decl., Ex. 1, ECF No. 1-2. Thus, the Court may transfer the motion to quash (1) “if the
                                  19   person subject to the subpoena consents” or (2) if there are “exceptional circumstances.” Fed. R.
                                  20   Civ. P. 45(f). Ultimately, whether to transfer a subpoena-related motion is committed to the
                                  21   discretion of the court where compliance is required. See Moon Mountain Farms, LLC v. Rural
                                  22   Cmty. Ins. Co., 301 F.R.D. 426, 429 (N.D. Cal. 2014). If the compliance court transfers the
                                  23   subpoena dispute to the issuing court, the matter may be transferred back to the compliance court
                                  24   for enforcement. See Fed. R. Civ. P. 45(f).
                                  25           Here, Drassinower is the “person subject to the subpoena” and not only does she consent to
                                  26   the transfer, she actually requests it. See Moon Mountain Farms, 301 F.R.D. at 430 (analyzing
                                  27   burdens placed on nonparty subpoena recipient because such burden should be “the primary focus
                                  28   in determining whether transfer is appropriate”); Further, “Rule 45(f) nowhere contemplates that
                                                                                         2
                                           Case 3:21-mc-80165-TSH Document 4 Filed 07/23/21 Page 3 of 4




                                   1   parties seeking a subpoena can or would object to transfer back to the court where they originally

                                   2   filed suit, since they had presumably chosen their preferred jurisdiction in the first instance.”

                                   3   Mirza v. Yelp, Inc., 2021 WL 2939922, at *3 (N.D. Cal. July 13, 2021) (noting that Rule 45’s

                                   4   “silence on objections by issuing parties makes sense, too, given its primary purpose to protect

                                   5   nonparties, i.e., to minimize the impact on nonparties of responding to subpoenas in distant

                                   6   courts.”). Thus, under Rule 45’s plain language, this court (the compliance court) may transfer

                                   7   Marriott’s motion to the court hearing the underlying case. See id. (“Hence, Rule 45(f) presents

                                   8   no bar whatsoever to the return of the matter to the issuing court where the Subpoenaing Parties

                                   9   object to the transfer and the nonparties subject to the subpoena consent to the transfer – or, as

                                  10   here, when the nonparty proactively seeks that transfer.”); Youtoo Techs., LLC v. Twitter, Inc.,

                                  11   2017 WL 431751, at *2 (N.D. Cal. Feb. 1, 2017) (“There are few cases involving Rule 45(f)

                                  12   transfer requests made by the responding party, presumably because where the third party consents
Northern District of California
 United States District Court




                                  13   to transfer, the subpoenaing party agrees; after all, that is where the underlying action is pending

                                  14   and where the court is already familiar with the case.”); St. Clair Cty., Ill v. Trinity Highway

                                  15   Indus., 2016 WL 5346943, at *1 (D. Mass. Sept. 23, 2016) (“Here, [third-party respondent]

                                  16   consents to the transfer. The motion to quash argues in part that some of the discovery sought is

                                  17   irrelevant. The court in the underlying action, which is already familiar with the issues in this

                                  18   case[,] would be better suited to hear the motion to quash.”); San Juan Cable LLC v. DISH

                                  19   Network LLC, 2015 WL 500631, at *1 (D. Colo. Jan. 23, 2015) (noting that the responding party

                                  20   “has not only consented but has affirmatively requested transfer” so the court “need not consider

                                  21   whether the case presents ‘exceptional circumstances’” and instead “it is enough to note that the

                                  22   requested transfer does not appear to be frivolous or made in bad faith”)).

                                  23          Under these circumstances, Rule 45(f) presents no bar to transfer the motion to enforce

                                  24   compliance back to the issuing court, and Drassinower’s proactive consent to the transfer provides

                                  25   sufficient grounds for this Court to grant her motion to transfer.

                                  26                                           IV.   CONCLUSION
                                  27          For the reasons stated above, the Court GRANTS Drassinower’s request to transfer her

                                  28   motion to quash. The Clerk of Court is directed to transfer this case to the Southern District of
                                                                                          3
                                           Case 3:21-mc-80165-TSH Document 4 Filed 07/23/21 Page 4 of 4




                                   1   California for consideration of Drassinower’s motion to quash in the pending matter of Todd Hall

                                   2   et al. v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG (S.D. Cal.). The Clerk

                                   3   shall close the file in this matter.

                                   4           IT IS SO ORDERED.

                                   5

                                   6   Dated: July 23, 2021

                                   7
                                                                                                 THOMAS S. HIXSON
                                   8                                                             United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
